                                                                                                                ----------------------




AO 245B (Rev. 02/08/2019) Judg1nent in a Criminal Petty Case (Modified)                                                                       Page 1 ofl   J-'J
                                               I                          ,

                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                         JUDGMENT IN A CRIMINAL CASE
                                                                                      (For Offenses Cmnmitted On or After November I, 1987)
                                v.

                  Miguel Angel Barajas-Bonilla                                        CaseNumber: 3:19-mj-21465

                                                                                      Robert A. Garcia
                                                                                      Defendant's Attorney


REGISTRATION NO. 84315298

THE DEFENDANT:
 ~ pleaded guilty to count(s) 1 of Complaint
                                           ---~-------------------------
 0 was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                                    Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                          1

 D The defendant has been found not guilty on count(s)
                                  -------------------
 0 Count(s)                           dismissed on the motion of the United States.
                   ------------------
                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                ~ TIME SERVED

  ~   Assessment: $10 WAIVED IZl Fine: WAIVED
  IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at.the time of arrest upon their deportation or removal.
  D Court recommends defendant be deported/removed with relative,                            charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                  Thursday, March 28, 2019
                                                                                  Date of Imposition of Sentence
                                                   F~LED                              /
                                                                                         )
                                                                                  (

                                                   MAR 2 8 2019
                                                                              '

                                     CLERK. U.S. DISTRICT COURT
                                   ~~UTHERN DISTRICT OF CALIFORNIA
                                                           DEPUTY
 Clerk's Office Copy                                                                                                              3:19-mj-21465
